Citation Nr: 1631894	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  08-08 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a separate compensable disability rating for service-connected residuals of a heat stroke, rated concurrently with service-connected major depression.

2. Entitlement to an initial rating in excess of 10 percent for De Quervain's Disease of the left wrist with extensor tendonitis (left wrist disability).  

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 

(Issues of entitlement to service connection for sleep apnea, tinnitus, and a skin condition have been addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1985 and July 2002 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in December 2011, at which time the Board remanded the matter for additional development.  The matter has been properly returned for appellate consideration and the Board is satisfied that there has been substantial compliance with the December 2011 Board remand.  Specifically, the RO contacted the Veteran in January 2012 to determine whether he wished to have a Board hearing on the issue of entitlement to a separate compensable rating for heat stroke residuals.  The Veteran did not respond.  Additionally, the RO obtained outstanding VA treatment records and obtained adequate examinations and medical opinions in September 2012, October 2012, April 2013, and May 2015.  Thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has a separate set of issues currently pending before the Board.  These issues were merged with the current matter but have been separated by the Board, to be decided by another Veterans Law Judge who took testimony on them in a December 2015 Board hearing.  

The issues of entitlement to service connection for median neuropathy and a scar, secondary to the service-connect left wrist disability, were raised by the record. Specifically, the Veteran's VA medical records indicate complaint of and treatment for numbness and decreased sensation in his left hand and an October 2012 EMG showed mild median neuropathy.  Additionally, an April 2013 VA examination indicated that the Veteran has a scar related to his left wrist disability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. On December 17, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for a separate rating for residuals of a heat stroke. 

2. The Veteran's left wrist disability, at worst, produced palmar flexion to 20 degrees and dorsiflexion to 0 degrees, with pain.  

3. Throughout the entire period on appeal, the Veteran did not have ankylosis of the wrist.

4. The Veteran is unable to obtain or maintain gainful employment due to his service-connected disabilities.





CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for an increased rating in excess of 10 percent for the left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Codes 5214-5215 (2015). 

3. The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204. 

On December 17, 2015, the Veteran withdrew his claim for a separate compensable disability rating for the service-connected residuals of a heat stroke, rated concurrently with service-connected major depression.  Thus, there remains no allegation of errors of fact or law for appellate consideration with regard to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




Disability Ratings in General

The Veteran requests a disability rating in excess of 10 percent for his left wrist disability.  Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability rating, 
38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's left wrist disability is evaluated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5215, which governs limitation of motion.  Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The diagnostic code for the service-connected disability is before the hyphen.  Id.  Diagnostic Code 5024 mandates that diseases rated under 5013-5024 be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout.  Under Diagnostic Code 5215, which governs limitation of motion of the wrist, a 10 percent disability rating is warranted where palmar flexion is limited in line with the forearm, or where dorsiflexion is less than 15 degrees.  This is the maximum schedular rating based on limitation of motion of the wrist.  A higher schedular rating is only warranted when there is evidence of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body. Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).


Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  In determining the actual degree of disability, contemporaneous medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment than his assertions that a particular rating should be assigned.  The Board finds that the medical opinions of this Veteran, who lacks medical training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Left Wrist Disability Analysis

The Veteran contends that he is entitled to an initial rating greater than 10 percent for his left wrist disability.  Specifically, during the December 2011 Board hearing, he complained of difficulty gripping or holding objects, pain, weakness, and limited range of motion.  

The Veteran's VA medical records show consistent complaints of pain in the left wrist as well as decreased range of motion, grip strength, and sensation.  In August 2007, an orthopedic note reported that the Veteran has weakness in his PIN, AIN, and ulnar nerve.  An EMG had been conducted, but the report was unavailable.  

The Veteran has been afforded numerous VA examinations for his left wrist disability throughout the appeals period.  Accordingly, only the relevant examinations, in addition to those most favorable to the Veteran, will be discussed.  In April 2006, the examiner noted that the Veteran was tender to palpation over the first dorsal compartment extensor tendons.  Range of motion testing showed palmar flexion of 80 degrees and dorsiflexion of 45 degrees.  Repetitive motion did not limit overall motion or increase pain.  The Veteran had intact sensation in his fingertips and intact radial, ulnar, median, anterior, and osseous nerves.  In February 2007, examination of the left wrist showed normal sensation in his fingers and no tenderness in his palm.  Range of motion testing showed 15 degrees of extension, 20 degrees of volar flexion, 60 degrees of pronation, and 50 degrees of supination with 20 degrees of radial and ulnar deviation.  There was pain throughout range of motion but not additional loss of motion with repetitive use.  He also had a negative ulnar impaction test.  

In July 2010, the Veteran was afforded another VA examination.  The examiner reported that there was a well-healed wound over the volar surface of the Veteran's wrist that did not have erythema, edema, fluctuance, induration, ecchymosis, or gross bony deformity.  There was minimal swelling, tenderness to palpation, and the Veteran had a positive Tinel's which caused shooting pains over the index finger and thumb.  Range of motion testing showed "significantly irritable" dorsiflexion to 60 degrees and palmar flexion to 50 degrees, with no change after repetitive use testing.  The examiner noted that the Veteran was "significantly guarded and exaggerated pain when performing range of motion."  He further noted that the Veteran had intact sensation to the radial, ulnar, and median nerve dermatomes, but decreased sensation to the radial nerve dermatome, primarily on the digital radial and digital ulnar portions of the index and thumb respectively.  The examiner considered the DeLuca provisions and noted that while there was pain during range of motion testing, it was inconceivable to quantify the additional limitation of motion or functional loss that might be experienced after repetitive use.   

The Veteran was afforded another VA examination in September 2012.  Range of motion testing showed left wrist palmar flexion to 20 degrees with pain and left wrist dorsiflexion to 20 degrees with pain, and no additional limitation of motion following repetitive use testing.  The examiner reported that the Veteran had functional impairment as a result of his left wrist disability, the contributing factors of which were less movement than normal and pain on movement.  There was pain on palpation, but no ankylosis.  The examiner reported that the any scar from the Veteran's injury was so well-healed he was unable to see it.  He opined that the Veteran's wrist disability impacted his ability to work, including causing difficulty with heavy physical labor with his left hand and difficulty with fine motor movement.  Following an EMG/NCS study in October 2012, an addendum medical opinion to the September 2012 opinion was issued.  The examiner reported that the bones, joints, and soft tissues were normal and that, based on the physical examination, "it is most likely that [the Veteran's] pain is consistent with De Quervain's and not a peripheral nerve injury as the EMG showed only mild median neuropathy and MRI showed only a very small disc protrusion."   

In April 2013, physical testing showed left wrist palmar flexion to 20 degrees with pain and left wrist dorsiflexion to 0 degrees with pain, with no additional limitation of motion after repetitive use testing.  The examiner noted that the Veteran does not have functional impairment of the wrist caused by less movement than normal and pain on movement.  There was pain on palpation but muscle strength was normal and there was no ankylosis or arthritis of the wrist.  The examiner noted that there was a scar but it was not painful or unstable, nor was the total area greater than six square inches.  The examiner concluded that the Veteran was unable to use the left hand to perform any labor or sedentary work.  

The Veteran afforded VA examinations in 2015 for his wrists and hands.  Range of motion testing shows normal results and no additional loss of function after repetitive use testing.  The examiner, however, noted that the examinations were medically inconsistent with the Veteran's statements describing functional loss with repetitive use.  He reported that the patient exaggerated his symptoms and did not cooperate with the examination, and concluded that there was no evidence of flare-ups leading to functional disability.

The Veteran is currently rated at the maximum evaluation under Diagnostic Code 5215.  Moreover, the evidence does not show ankylosis of the wrist.  Thus, a higher disability rating is not warranted under Diagnostic Codes 5214 or 5215.  

The record does raise the question of whether the Veteran is entitled to service connection for his median neuropathy.  This issue has been referred to the AOJ for initial adjudication.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected left knee disability during the period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).


With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's left wrist disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left wrist disability is manifested by symptoms of limited motion and pain.  Motion limited by such factors is considered by the schedular rating criteria for the musculoskeletal system, which includes the wrist.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  Additionally, VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code under which it is rated, as is the case here. See VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less than the maximum evaluation"); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   Thus, the Veteran's symptoms have been explicitly addressed by the rating criteria.  Moreover, the Veteran's potentially related neurological manifestations and scar have been referred to the AOJ.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of 
which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU Analysis

During the pendency of this appeal, the Board observes that the RO denied the Veteran's claim of entitlement for a TDIU in a September 2015 rating decision.  In November, the Veteran expressed disagreement with the TDIU denial.  Although a notice of disagreement initiates an appeal, a TDIU claim is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447  (2009).  As the Veteran has clearly raised the issue of unemployability, the Board takes jurisdiction of the TDIU claim as part of the increased rating claim for the left wrist disability on appeal here.

A TDIU may be assigned when the disabled veteran is, in the judgment of VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In determining unemployability, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Instead, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16 (a)). 
The Veteran's combined ratings for his service-connected disabilities satisfy the initial eligibility requirements for TDIU.  Specifically, the Veteran's current combined disability rating is 80 percent, and his individual disability ratings include 50 percent for PTSD for major depression, as a residual of heat stroke, 30 percent for fibromyalgia, 30 percent for migraine headaches, 10 percent for the left wrist disability, and noncompensable ratings for right shin splint, left ear hearing loss, and hypertension.   Additionally, when the Veteran filed for TDIU, his combined disability rating was 70 percent and he was rated at 50 percent for major depression.  Accordingly, entitlement to a TDIU is warranted, effective the date of the claim filing, if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran claims he is entitled to TDIU because his service-connected heat stroke residuals, including cognitive impairment, left wrist disability, and migraines prevent him from securing or following gainful employment or an education.  The Veteran has a high school education and was last employed as a security guard.  He has been unemployed since February 2004.  

The Veteran's Social Security Administration (SSA) records are associated with the record.  He was granted disability benefits in December 2006, effective February 5, 2004, based on his service-connected De Quervain's syndrome, left wrist extensor tendonitis, residuals of heat stroke to include cognitive disorder, left upper extremity weakness, and migraine headaches.  The decision was also based on his speech impediment and bilateral knee degenerative joint disease (DJD).  SSA concluded that the Veteran was unable to perform his past relevant work as a security guard because he is unable to perform lifting, walking, or standing due to his De Quervain's syndrome and DJD, and he has the residual functional capacity to perform no more than sedentary work.  Additionally, SSA concluded that the Veteran's service-connected residuals of heat stroke, in addition to the nonservice-connected DJD, were a constant and severe impairment that significantly impacted the Veteran's ability to perform activities of daily living.


The records associated with the SSA claim show that the Veteran contacted his former employer regarding his physical ability to perform the duties of a security officer.  In July 2005, the manager of physical security reported that the Veteran would not qualify as a security officer in light of his physical profile at the time.  Additionally, a capabilities report for Goodyear Tire & Rubber Company was associated with the SSA record.  The report was completed by a physician who concluded that the Veteran was incapable of working.  The medical evaluation section noted that he had a diagnosis of heat stroke.  

The majority of the Veteran's past VA wrist examinations indicate that the Veteran experienced some functional loss due to his wrist impairment, but the examiners were unable to quantify that functional loss in terms of additional limitation of motion following repetitive use.  In April 2013, the VA examiner concluded that the Veteran was unable to use the left hand to perform any labor or sedentary work.  VA medical records show consistent complaints of pain, limited range of motion, decreased sensation, and issues holding items. 

The Veteran was afforded a VA examination for mental disorders in February 2013.  The examiner diagnosed him with depressive disorder and concluded that he experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Veteran was also afforded an initial posttraumatic stress disorder evaluation in May 2015.   He reported having some friends but spending the majority of his time alone.  He also reported being less active due to his various physical and mental problems.  The examiner found that the Veteran did not meet the requirements for PTSD, but that his depressive disorder caused occupational and social impairment with reduced reliability and productivity due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

In addition to the Veteran's wrist disability and depressive disorder, his VA records show that his activities of daily living are impaired by his fibromyalgia.  Specifically, in September 2011, a psychiatric note reported that the Veteran's mood, sleep, and focus were impacted by his fibromyalgia.  

In light of the medical and lay evidence, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  The evidence shows that the Veteran was last employed as a security officer in 2004, and his former employer disqualified him as a security officer candidate based on his physical profile in 2005.  At that time, a physician found him incapable of performing work at Goodyear due to his heat stroke residuals.  Relying on this evidence, as well as relying on evidence regarding the Veteran's wrist and psychiatric disabilities, SSA found that the Veteran was unable to work as a security officer or related employment, and was limited to sedentary work.  The Board finds this evidence probative that the Veteran is unable to obtain employment that entails physical labor.  

The medical evidence, however, shows that the Veteran would have difficulty obtaining or maintaining sedentary work.  Specifically, a VA examiner concluded in May 2015 that the Veteran's depressive disorder causes occupational and social impairment with reduced reliability and productivity.  Thus, the Veteran's mental disorder would inhibit his ability to work with other individuals in an office environment.  Additionally, in April 2013, a VA examiner found that the Veteran was incapable of performing manual labor or sedentary work due to his left-wrist disability.  Moreover, the Veteran was last employed as security officer in 2004.  The skills required for this job are not transferrable to an office position or most sedentary work.

In light of the evidence regarding the Veteran's past work experience, service-connected disabilities, education level, the Board finds that the Veteran is entitled to a TDIU.  As neither the Veteran's contentions nor the evidence reflects that his unemployability is due solely to any other single service connected disability, the issue of entitlement to special monthly compensation (SMC) has not been raised.  Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008) (a TDIU rating can qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU is based on a single disability); VAOPGCPREC 66-91 (Aug. 15, 1991) (several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In January 2004, the RO mailed the Veteran a preadjudicatory that outlined the evidence required to reopen and substantiate his claims, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, VA treatment records, SSA records, and supporting lay statements.  The Veteran was also afforded several VA compensation and pension examinations, including in April 2013, to assist in determining the severity of the Veteran's left wrist disability.  The examinations and opinions were adequate because they were performed by a medical professional, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  

For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

The issue of entitlement to a separate compensable disability rating for service-connected residuals of a heat stroke, rated concurrently with service-connected major depression, is dismissed.

Entitlement to a rating in excess of 10 percent for the left wrist disability is denied.   

Entitlement to TDIU is granted. 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


